FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR PEREZ-HERNANDEZ,                           No. 07-70432

               Petitioner,                       Agency No. A077-323-561

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges

       Cesar Perez-Hernandez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Avila-Sanchez v. Mukasey, 509 F.3d 1037, 1039-40 (9th Cir. 2007), and we grant

the petition for review and remand for further proceedings.

      The agency concluded that Perez-Hernandez was ineligible for cancellation

of removal because his conviction under Cal. Penal Code § 273a(b) was

categorically a “crime of child abuse” within the meaning of 8 U.S.C.

§ 1227(a)(2)(E)(i). We subsequently held that a conviction under section 273a(b)

is not categorically a crime of child abuse. Fregozo v. Holder, 576 F.3d 1030,

1034 (9th Cir. 2009). We therefore remand for application of the modified

categorical analysis in light of the definition of “child abuse” set forth in Matter of

Velazquez-Herrera, 24 I. & N. Dec. 503 (BIA 2008). See id. at 1040.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     07-70432